JOHNSON, Justice,
concurring and concurring in the result.
I concur in all of the Court’s opinion, except part IV(D), concerning I.C. § 55-111, the statutory rule against suspension of the power of alienation. I concur in the result reached in this part. I do not agree with the reliance on cases from other jurisdictions to support the result. These cases are all based on the rule against perpetuities as it exists in these other jurisdictions. The rule against perpetuities is specifically abrogated by I.C. § 55-111. There are adequate reasons for not applying our statute to charitable trusts without invoking authorities from other jurisdictions that follow the rule against perpetuities.